Case 19-50373-grs         Doc 33     Filed 05/04/19 Entered 05/04/19 12:27:51              Desc Main
                                     Document      Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  LEXINGTON DIVISION

 In Re:                                              Case No. 19-50373

 David Allen Bales
                                                     Chapter 13
 Kelly Susan Bales

 Debtors.                                            Judge Gregory R. Schaaf

                             OBJECTION TO CHAPTER 13 PLAN

          Capital One Auto Finance, a division of Capital One, N.A. (“Creditor”) by and through

their undersigned counsel, hereby objects to the Debtors’ Proposed Chapter 13 Plan. This

objection is hereby supported by the following memorandum.

                                         MEMORANDUM

          Creditor, by and through their undersigned counsel, hereby objects to the Debtor’s

Chapter 13 Plan filed February 27, 2019.

          The Debtors propose to pay Creditor based upon a secured value of $23,900.00 with an

interest rate of 6.50%. The vehicle in question is a 2017 NISSAN PATHFINDER - VIN

5N1DR2MM6HC651266 (“Vehicle”) which was purchased on March 25, 2017. The Debtor’s

bankruptcy was filed on February 27, 2019. The vehicle was purchased within 910 days of the

filing of the petition; therefore, Creditor is entitled to full contract balance of the vehicle, which

was $26,855.12 at a “Till” interest rate of 7.50%. (The current Wall Street Journal published

prime interest rate, plus a 2% risk factor.). The Debtors’ Chapter 13 Plan herein does not

adequately protect the Creditor’s interest in said Vehicle and should be denied confirmation.
Case 19-50373-grs       Doc 33    Filed 05/04/19 Entered 05/04/19 12:27:51           Desc Main
                                  Document      Page 2 of 2


                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (97962)
                                                 Sottile & Barile, Attorneys at Law
                                                 P.O. Box 476
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor



                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by the method set forth below, upon the
below listed parties on May 4, 2019.

By Notice of Electronic Filing to:

       Gregory A. Jennings, Debtors’ Counsel at gjennings@cooleyoffill.com

       Beverly M. Burden, Trustee at Notices@Ch13EDKY.com

       Office of the U.S. Trustee at ustpregion08.lx.ecf@usdoj.gov

By United States mail to:

       David Allen Bales
       Kelly Susan Bales
       3181 Keithshire Way
       Lexington, KY 40503
                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (97962)
                                                 Attorney for Creditor
